       Case 2:16-md-02724-CMR Document 1638 Filed 12/23/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                            MDL 2724
PRICING ANTITRUST LITIGATION                              16-MD-2724

                                                          HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS


                              PRETRIAL ORDER NO. 150
                         (SPECIAL DISCOVERY MASTER FEES)


       AND NOW, this 23rd day of December 2020, upon consideration of the application for

fees and costs incurred by Special Discovery Master Bruce Merenstein for the months of

October and November 2020, which was submitted to the Court and Liaison Counsel pursuant to

Pretrial Order No. 49, and finding that the work, fees and costs reflected thereon are “reasonably

necessary” for the fulfillment of the Special Discovery Master’s duties, and without objection

from counsel, it is hereby ORDERED that the application for fees and costs is APPROVED in

full in the amount of $8,385.00. Plaintiffs and Defendants shall each make payment of their

respective shares of the approved amount directly to the Special Discovery Master.

       It is so ORDERED.

                                                     BY THE COURT:

                                                     /s/ Cynthia M. Rufe
                                                      ____________________
                                                     CYNTHIA M. RUFE, J.
